Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-16, 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150187281) in view of Kim (US 20080252217).

Regarding claim 1 Lee teach a pixel circuit, comprising a data writing circuit (fig.2 T1), a driving circuit (fig.2 DT), a first compensation circuit (fig.2 C1), [[a second compensation circuit]] and a light emitting element (fig.2 OLED), wherein the driving circuit (fig.2) comprises:
a control terminal (fig.2 Gate of DT), a first terminal and a second terminal (fig.2 source, drain of DT), and is configured to control a driving current which runs through the first terminal and the second terminal and is used to drive the light emitting element to emit light ([0009] The driving TFT controls the quantity of light emitted from the OLED by adjusting the current quantity applied to the OLED on the basis of the data voltage which is charged into the capacitor); 

the first compensation circuit (fig.2, C1) is connected with the control terminal of the driving circuit (fig.2 Gate of DT) and the second terminal of the driving circuit (fig.2, source of DT), and is configured to store the data signal that is written in and to compensate the driving circuit ([0009] The driving TFT controls the quantity of light emitted from the OLED by adjusting the current quantity applied to the OLED on the basis of the data voltage which is charged into the capacitor.also [0096] The first capacitor C1 is connected between the first node N1 and the second node N2. Such a first capacitor C1 is charged with a threshold voltage of the driving TFT DR during the sampling interval t2); and 
Lee is silent on a second compensation circuit is connected with a scan signal terminal and the second terminal of the driving circuit, and is configured to adjust, by coupling, a voltage of the second terminal of the driving circuit according to a voltage variation value at the control terminal of the driving circuit.

However, Kim teach a second compensation circuit (fig. 3, M3 as N2 voltage controls the driving gate voltage of M2) is connected with a scan signal terminal (fig.3, S1) and the second terminal of the driving circuit (fig.3, M2 [0039] second transistor M2 may supply an electric current to the organic light emitting diode OLED), and is configured to adjust, by coupling, a voltage of the second terminal (fig. 3, at N3) of the 
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Lee in light of kim so that it may include a second compensation circuit is connected with a scan signal terminal and the second terminal of the driving circuit, and is configured to adjust, by coupling, a voltage of the second terminal of the driving circuit according to a voltage variation value at the control terminal of the driving circuit.
The motivation is to compensate for changes in the operational characteristics of pixel elements.
Regarding claim 2 Lee teach wherein the control terminal of the driving circuit is connected with a first node (fig. 2, N1), and the second terminal of the driving circuit is connected with a second node (fig. 2, N2); 
the data writing circuit is connected with the scan signal terminal (fig. 2, Scan1), a data signal terminal and the first node; and the light emitting element is connected with the second node and a first voltage terminal (fig. 2).

Regarding claim 3 Lee teach a reset circuit, wherein the reset circuit (fig. 2, T2) is connected with a reset control terminal, a reset voltage terminal and the second node (fig. 2, N2), and is configured to apply a reset voltage to the second node (Fig.2, Voltage at N2) in response to a reset signal. 

claim 4 Lee teach a first light emission control circuit (fig.2, T3), wherein the first light emission control circuit is connected with a second voltage terminal (fig.2, VSS), a first light emission control terminal (fig.2 EM) and the first terminal of the driving circuit (fig.2, DT), and is configured to apply a second voltage to the first terminal of the driving circuit in response to a first light emission control signal ([0085]-[0089]).

Regarding claim 6 Lee teach wherein the driving circuit comprises a first transistor; 
a gate electrode of the first transistor (Fig.2, DT) functions as the control terminal of the driving circuit and is connected with the first node, a first electrode of the first transistor functions as the first terminal of the driving circuit and is connected with a third node (fig.2, node between T3 and DT), and a second electrode of the first transistor functions as the second terminal of the driving circuit and is connected with the second node (fig.2).

Regarding claim 7 Lee teach wherein the data writing circuit comprises a second transistor (fig.2, T1); a gate electrode of the second transistor is configured to be connected with the scan signal terminal so as to receive the scan signal, a first electrode of the second transistor is configured to be connected with the data signal terminal so as to receive the data signal, and a second electrode of the second transistor is connected with the first node (fig.2).

Regarding claim 8 Lee teach wherein the first compensation circuit comprises a first storage capacitor (fig. 2, C1);  3Preliminary AmendmentAtty. Docket: 1734-440 a first electrode of the first storage capacitor is 

Regarding claim 10 Lee teach wherein the reset circuit comprises a third transistor (fig. 2, T2); a gate electrode of the third transistor is configured to be connected with the reset control terminal so as to receive the reset signal, a first electrode of the third transistor is connected with the second node (fig.2, N2), and a second electrode of the third transistor is configured to be connected with the reset voltage terminal so as to receive the reset voltage (fig.2,).

Regarding claim 11 Lee teach wherein the first light emission control circuit comprises a fourth transistor (fig.2, T3); 
a gate electrode of the fourth transistor is configured to be connected with the first light emission control terminal so as to receive the first light emission control signal (fig. 2, EM), a first electrode of the fourth transistor is configured to be connected with the second voltage terminal so as to receive the second voltage (fig.2), and a second electrode of the fourth transistor is connected with the first terminal of the driving circuit (fig.2, DT).

Regarding claim 13 Lee teach a plurality of pixel units arranged in an array, wherein each of the plurality of pixel units comprises the pixel circuit (fig. 5).
Regarding claim 14 Lee teach a plurality of scan signal lines (fig. 2, fig. 5, scan1) and a plurality of data signal lines, wherein a scan signal line at each row of the array is of the array so as to provide the scan signal; and a data signal line at each column of the array is connected with the data writing circuit of the pixel circuit at the each column of the array so as to provide the data signal or the reference voltage signal (fig. 2, fig. 5 [0057]- [0063] ).

Regarding claim 15 Lee teach a plurality of reset control lines (fig. 2, fig. 5, EM), wherein the pixel circuit further comprises a reset circuit, and the reset circuit is connected with a reset control terminal, a reset voltage terminal and the second terminal of the driving circuit, and is configured to apply a reset voltage to the second terminal of the driving circuit in response to a reset signal; and a reset control line at each row of the array is connected with the reset circuit of the pixel circuit at the each row of the array so as to provide the reset signal (fig. 2, fig. 5 [0057]- [0063]). 

Regarding claim 16 Lee teach a plurality of first light emission control lines, wherein the pixel circuit further comprises a first light emission control circuit, and the first light emission control circuit is connected with a second voltage terminal, a first light emission control terminal and the first terminal of the driving circuit, and is configured to apply a second voltage to the first terminal of the driving circuit in response to a first light emission control signal; and a first light emission control line at each row of the array is connected with the first light emission control circuit of the pixel circuit at the each row of the array so as to provide the first light emission control signal (fig. 2, fig. 5, [0057]- [0063]).
claim 18 Lee in view of Kim teach comprising a compensation stage and a data writing stage, wherein during the compensation stage, inputting the scan signal, turning on the data writing circuit (Lee: fig.1, T1) and the driving circuit (Lee: fig.1, DT), and allowing the first compensation circuit (Lee: fig.1, C1)  to compensate the driving circuit (Lee: fig.1, DT); and during the data writing stage, inputting the scan signal (Lee: fig. 2, Scan1) and the data signal (Lee: fig.1, Vdata), turning on the data writing circuit, allowing the data writing circuit to write the data signal to the first compensation circuit (Lee: fig.1, C1)  , and allowing the second compensation circuit (Kim: M3) to adjust, by coupling, the voltage of the second terminal of the driving circuit according to the voltage variation value at the control terminal of the driving circuit (Kim:fig. 3, since at N2 node controls the gate of the driving circuit M2, therefore adjust N3 voltage by ON/OFF of transistor M2).
Claim 5, 12, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150187281) in view of Kim (US 20080252217) as applied to claim 4 above, and further in view of Jeon (US 20180197474).

Regarding claim 5 Lee is silent on a second light emission control circuit, wherein the second light emission control circuit is connected with a second light emission control terminal, the second node and the light emitting element, and is configured to apply the driving current to the light emitting element in response to a second light emission control signal. 
However Jeon teach on a second light emission control circuit (Fig.2, T6), wherein the second light emission control circuit is connected with a second light emission control 

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Lee in light of Jeon so that it may include a second light emission control circuit, wherein the second light emission control circuit is connected with a second light emission control terminal, the second node and the light emitting element, and is configured to apply the driving current to the light emitting element in response to a second light emission control signal. 

The motivation is for improving power consumption of a display apparatus without deteriorating display quality thereof by configuring transistors of a pixel such that the transistors have relatively high mobility and reliability and also have a relatively low leakage current.

Regarding claim 12 Lee in view of Jeon teach wherein the second light emission control circuit comprises a fifth transistor (Jeon: Fig.2, T6); a gate electrode of the fifth transistor is configured to be connected with the second light emission control terminal (Jeon: Fig.2, T6, En) so as to receive the second light emission control signal, a first electrode of the fifth transistor is connected with the second node, and a second electrode of the fifth transistor is connected with the light emitting element (Jeon: Fig.2, OLED).

claim 17 Lee in view of Jeon teach a plurality of second light emission control lines (Jeon: Fig.1, ELn), wherein the pixel circuit further comprises a second light emission control circuit (Jeon: Fig.2, T6), and the second light emission control circuit is connected with a second light emission control terminal, the second node and the light emitting element (Jeon: Fig.2, OLED), and is configured to apply the driving current to the light emitting element in response to a second light emission control signal (Jeon: [0010]); and a second light emission control line at each row of the, array is connected with the second light emission control circuit of the pixel circuit at the each row of the array so as to provide the second light emission control signal (Jeon: Fig.1-2).  

Regarding claim 19 Lee in view of Kim and Jeon teach a reset stage, a compensation stage, a data writing stage and a light emitting stage, wherein during the reset stage, inputting the reset signal and the scan signal, turning on the reset circuit and the data writing circuit, and resetting the first compensation circuit (Lee: fig. 2), the second compensation circuit (Kim: fig. 3, Cb) and the light emitting element (Kim: fig. 3, OLED); during the compensation stage, inputting the scan signal and the first light emission control signal (Lee: fig. 2, Scan1), turning on the data writing circuit (Lee: fig. 2, T1), the first light emission control circuit and the driving circuit, and allowing the first compensation circuit (Lee: fig. 2, T3) to compensate the driving circuit (Lee: fig. 2, DT);  6Preliminary AmendmentAtty. Docket: 1734-440 during the data writing stage, inputting the scan signal and the data signal, turning on the data writing circuit, allowing the data writing circuit to write the data signal to the first compensation circuit, and allowing the second compensation circuit to adjust, by coupling, a voltage of the second node according to a voltage variation value at the first 

Regarding claim 20 Lee in view of Kim and Jeon teach a plurality of pixel units arranged in an array, wherein each of the plurality of pixel units comprises the pixel circuit (Jeon: fig. 1).

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
Applicant argues: Kim does not teach “the second compensation circuit is connected with a scan signal terminal and the second terminal of the driving circuit, and is configured to adjust, by coupling, a voltage of the second terminal of the driving circuit according to a voltage variation value at the control terminal of the driving circuit. 

Office responds: The office respectfully disagrees. Kim teach a second compensation circuit in fig. 3, M3 as N2 voltage controls the driving gate voltage of M2, is connected with a scan signal terminal in fig.3, S1 and the second terminal of the driving circuit  in fig.3, M2 [0039] second transistor M2 may supply an electric current to the organic light emitting diode OLED, and is configured to adjust, by coupling, a voltage of the second terminal in fig. 3, at N3, of the driving circuit according to a voltage variation value at the control terminal of the driving circuit  in fig. 3, since at N2 node controls the gate of the driving circuit M2, therefore adjust N3 voltage by ON/OFF of transistor M2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625